Exhibit 10.1

IRIDEX CORPORATION

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between George Marcellino (“Executive”) and IRIDEX Corporation, a
Delaware corporation (the “Company”), effective as of December 6, 2017 (the
“Effective Date”).

RECITALS

Whereas, it is expected that the Company from time to time will consider the
possibility of a merger with another company, an acquisition by another company
or other Change in Control (as defined herein).  The Board of Directors of the
Company (the “Board”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities.  The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of a merger, acquisition or Change in Control of the Company.

Whereas, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control for the benefit of its stockholders.

Whereas, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with certain severance benefits upon
Executive’s termination of employment other than for Cause (as defined herein),
death or Disability (as defined herein), or upon a resignation for Good Reason,
in each case, in connection with a Change in Control of the Company, in order to
provide Executive with enhanced financial security and incentive to remain with
the Company.

Whereas, certain capitalized terms used in the Agreement are defined in
Section 6 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:

1.Term of Agreement.  This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable
law.  If Executive’s employment terminates for any reason, including (without
limitation) any termination not set forth in Section 3, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as specifically provided by this Agreement.

--------------------------------------------------------------------------------

3.Severance Benefits.

(a)Termination in Connection With a Change in Control.  If, in the event that
(a) within twelve (12) months following a Change in Control, or (b) at any time
prior to a Change in Control if such termination is effected at the written
request of any successor to the Company, (x) Executive resigns Executive’s
employment with the Company (or any parent or subsidiary or successor of the
Company) for Good Reason, or (y) the Company (or any parent or subsidiary or
successor of the Company) terminates Executive’s employment for a reason other
than Cause, death or Disability, and, in each case, Executive signs and does not
revoke a release of claims agreement and complies with certain non-solicitation
restrictions as set forth in Section 4 hereof, then Executive will receive, in
addition to Executive’s salary payable through the date of termination of
employment and any other employee benefits earned and expense reimbursements
owed through the date of termination, the following severance pay and benefits
from the Company (subject to Section 4(c) hereof):

(i)Severance Payment.  A lump sum severance payment equal to (A) Executive’s
annual base salary, as then in effect on the date of such termination, or, if
greater, at the level in effect immediately prior to the Change in Control,
multiplied by (B) a factor of 0.5, which will be paid in accordance with the
Company’s regular payroll procedures.

(ii)Accelerated Vesting of Equity Awards.  Accelerated vesting as to one-hundred
percent (100%) of the then unvested portion of all of Executive’s outstanding
Company equity awards.  If, however, an outstanding Company equity award is to
vest and/or the amount of the award to vest is to be determined based on the
achievement of performance criteria, then the Company equity award will vest as
to hundred percent (100%) of the amount of the Company equity award assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s).

(iii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue  group health insurance
benefits for Executive and Executive’s eligible dependents until the earlier of
(A) a period of twelve (12) months from the date of Executive’s termination of
employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”).  However, if the Company determines in its sole
discretion that it cannot pay the COBRA Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s termination of
employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
twelve

-2-

 

--------------------------------------------------------------------------------

(12) payments.  For the avoidance of doubt, the taxable payments in lieu of
COBRA Premiums may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.  Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines in its sole discretion that it cannot provide
the payments contemplated by the preceding sentence without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), Executive will not receive such payment or any further reimbursements for
COBRA premiums.

(b)Other Termination Events.  If Executive’s employment with the Company
terminates with the Company (and any parent or subsidiary or successor of the
Company) (i) voluntarily by Executive (except as provided in Section 3(a)),
(ii) for Cause, (iii) for death or Disability, or (iv) other than for Cause
(except as provided in Section 3(a)) by the Company, then Executive will not be
entitled to receive any severance payment or benefits and the sole obligation of
the Company shall be to pay to Executive (or Executive’s estate), an amount
equal to Executive’s base salary payable through the date of termination of
employment and any other employee benefits earned and owed through the date of
termination.

(c)Exclusive Remedy.  In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this
Agreement.  Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Section 3.

4.Conditions to Receipt of Severance.

(a)Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Sections 3 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”).  If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Agreement.  In no event will severance payments
or benefits be paid or provided until the Release becomes effective and
irrevocable.  Except as required by Section 4(c), any installment payments that
would have been made to Executive prior to the Release becoming effective and
irrevocable but for the preceding sentence will be paid to Executive on the
first regularly scheduled Company payroll date following the date the Release
becomes effective and irrevocable, and the remaining payments will be made as
provided in the Agreement.  

(b)Non-Solicitation.  Until the date one (1) year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit any employee of the Company (or any
parent or subsidiary of the Company) to leave his or her employment either for
Executive or for any other entity or person.  By entering in to this Agreement,
Executive represents that Executive (i) is familiar with the foregoing covenant
not to solicit, and (ii) is fully aware of his obligations hereunder, including,
without limitation, the reasonableness of the length of time, scope and
geographic coverage of these covenants.  

-3-

 

--------------------------------------------------------------------------------

(c)Section 409A.

(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii)Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
4(c)(iii).  Except as required by Section 4(c)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.  In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments.

(vi)The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to

-4-

 

--------------------------------------------------------------------------------

the additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.  In no event will the
Company reimburse Executive for any taxes that may be imposed on Executive as a
result of Section 409A.

5.Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3 will be either:

(a)delivered in full, or

(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.  If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.  In all events, the
Executive shall have no right, power or discretion to determine the reduction of
payments and/or benefits.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by a nationally recognized
certified professional services firm selected by the Company, the Company’s
legal counsel or such other person or entity to which the parties mutually agree
(the “Firm”) immediately prior to the Change in Control, whose determination
will be conclusive and binding upon Executive and the Company for all
purposes.  For purposes of making the calculations required by this Section 5,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive will furnish to the Firm such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5.  The Company will bear all costs the Firm may reasonably incur in
connection with any calculations contemplated by this Section 5.

6.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

-5-

 

--------------------------------------------------------------------------------

(a)Cause.  “Cause” means: (i) an act of dishonesty made by Executive in
connection with Executive’s responsibilities as an employee; (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, or a material violation
of federal or state law by Executive that the Board reasonably believes has had
or will have a detrimental effect on the Company’s reputation or business;
(iii) Executive’s gross misconduct; (iv) Executive’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Executive owes an obligation of nondisclosure as a result of
Executive’s relationship with the Company; (v) Executive’s willful breach of any
obligations under any written agreement or covenant with the Company; or (vi)
Executive’s continued failure to perform his employment duties after Executive
has received a written demand of performance from the Company that specifically
sets forth the factual basis for the Company’s belief that Executive has not
substantially performed his duties and has failed to cure such non-performance
to the Company’s satisfaction within ten (10) business days after receiving such
notice.

(b)Change in Control.  “Change in Control” means a “Change in Control” under the
Company’s 2008 Equity Incentive Plan, as amended.

(c)COBRA.  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or any comparable state law.

(d)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(e)Deferred Payment.  “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

(f)Disability.  “Disability” means that Executive has been unable to perform his
Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment.  In the event that Executive resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

(g)Good Reason.  “Good Reason” means the occurrence of one or more of the
following events effected without Executive’s prior consent, provided that
Executive terminates employment with the Company within ninety (90) days
following the expiration of the Company’s Cure Period: (i) the assignment to
Executive of any duties or the reduction of Executive’s duties, either of which
results in a material diminution in Executive’s position or responsibilities
with the Company; provided that, it being understood that the continuance of
Executive’s duties and responsibilities at the subsidiary or divisional level
following a Change in Control, rather than at the parent, combined or surviving
company level following such Change in Control shall not be deemed Good Reason
within the meaning of this clause (i); (ii) a reduction by the Company in the
base salary of Executive by

-6-

 

--------------------------------------------------------------------------------

fifteen percent (15%) or more, unless similar such reductions occur concurrently
with and apply to the Company’s senior management; (iii) a material change in
the geographic location at which Executive must perform services (for purposes
of this Agreement, the relocation of Executive to a facility or a location less
than twenty-five (25) miles from Executive’s then-present location shall not be
considered a material change in geographic location); (iv) a material reduction
of facilities, perquisites or in the kind or level of employee benefits to which
the Executive is entitled, unless similar such reductions occur concurrently and
apply to the Company’s senior management; or (v) any material breach by the
Company of any material provision of this Agreement.  Executive will not resign
for Good Reason without first providing the Company with written notice of the
acts or omissions constituting the grounds for “Good Reason” within ninety (90)
days of the initial existence of the grounds for “Good Reason” and a reasonable
cure period of thirty (30) days (“Cure Period”) following the date of such
notice.

(h)Section 409A.  For purposes of this Agreement, “Section 409A” means Section
409A of the Code and any final regulations and guidance thereunder and any
applicable state law equivalent, as each may be amended or promulgated from time
to time.

(i)Section 409A Limit.  For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of Executive’s separation
from service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s separation from service occurred.

7.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

(c)Assumption.  It shall be considered a material breach of the Agreement if the
Company fails to obtain the assumption of this Agreement by any successor to the
Company.

-7-

 

--------------------------------------------------------------------------------

8.Notice.

(a)General.  Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices will be
addressed to Executive at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement.  Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice).  The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.

9.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b)Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement, together with Executive’s offer letter,
confidentiality agreement, any equity or equity award agreement and, with
respect to compensation awarded to Executive in his capacity as a member of the
Board, the Company’s director compensation policy, in each case as may be
amended from time to time in accordance with the terms thereof, constitutes the
entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed

-8-

 

--------------------------------------------------------------------------------

by duly authorized representatives of the parties hereto and which specifically
mention this Agreement.

(e)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

-9-

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY         IRIDEX CORPORATION

By:

 

/s/ WILLIAM M. MOORE

 

 

William M. Moore

President and Chief Executive Officer

EXECUTIVE         IRIDEX CORPORATION

By:

 

/s/ GEORGE MARCELLINO

 

 

George Marcellino

VP, Clinical Affairs

Date: December 6, 2017

 

-10-

 